[Cite as State v. Hoyle, 2022-Ohio-3065.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                     :

                 Plaintiff-Appellee,               :               No. 21AP-610
                                                                (C.P.C. No. 19CR-5713)
v.                                                 :
                                                              (REGULAR CALENDAR)
Michael R. Hoyle,                                  :

                 Defendant-Appellant.              :



                                            D E C I S I O N

                                    Rendered on September 1, 2022


                 On brief: G. Gary Tyack, Prosecuting Attorney, and
                 Paula M. Sawyers, for appellee. Argued: Paula M. Sawyers.

                 On brief: Samuel H. Shamansky Co., L.P.A., Samuel H.
                 Shamansky, Donald L. Regensburger, and Ashton C.
                 Gaitanos, for appellant. Argued: Donald L. Regensburger.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, P.J.
        {¶ 1} Defendant-appellant, Michael R. Hoyle, appeals from a judgment entry of the
Franklin County Court of Common Pleas finding him guilty, pursuant to jury verdict, of two
counts of felonious assault. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} By indictment filed November 4, 2019, plaintiff-appellee, State of Ohio,
charged Hoyle with two counts of felonious assault in violation of R.C. 2903.11, both
felonies of the second degree. The indictment related to an incident on October 3, 2019
when Leo-Ali Peoples and his son Maalik-Ali Peoples were hit with a motor vehicle. The
indictment also charged Hoyle's son, Michael Hoyle II, with cruelty to companion animals
in violation of R.C. 0959.131, an accompanying firearm specification pursuant to R.C.
No. 21AP-610                                                                                  2


2941.145(A), and having weapons while under disability in violation of R.C. 2923.13. The
charges against Hoyle II arose from the same incident on October 3, 2019 and related to
Leo's dog. Hoyle entered a plea of not guilty.
       {¶ 3} At a trial beginning August 16, 2021, Leo testified he was married to Clarissa
Peoples until 2016, and he and Clarissa have four children. Maalik is Leo and Clarissa's
oldest son, Hoyle is Clarissa's brother, and Hoyle II is Hoyle's son. Additionally, Leo is the
owner of Plugs Barbershop on East Chatterton Road, and he has a dog who stays at the
barbershop.
       {¶ 4} Pursuant to Leo's testimony, on October 3, 2019 he was working at the
barbershop when Hoyle and Hoyle II appeared in the parking lot of a Speedway gas station
outside the barbershop along with several other men, some of whom were holding guns.
Leo said Hoyle got out of his vehicle and walked to the barbershop parking lot, yelling "[m]e
and you." (Tr. Vol. 2 at 273.) At that point, Leo said that Maalik went outside with some
customers to try to stop the altercation. When the dog went outside, Leo said someone
sprayed the dog with mace. He said the dog then chased Hoyle causing Hoyle to go back to
his vehicle, a gray-silver Dodge Dakota pickup truck. Once Hoyle was back in his vehicle,
Leo said Hoyle drove straight at him, coming over the parking lot barrier at a high rate of
speed, and hit Leo twice with the truck. First, Leo said Hoyle hit his left arm and left side
of his body. Leo said Hoyle then put the truck in reverse and then drove forward once more,
hitting Leo in the ankle with enough force to break Leo's leg brace. Further, Leo said the
second hit from the vehicle also caused a burn-like injury to his leg, causing his flesh to peel
off and his leg to bleed.
       {¶ 5} Leo testified that when Maalik saw him on the ground after being hit the first
time, Maalik ran over to him to help him. Leo said that Hoyle then drove the truck at Maalik
and either hit or almost hit him. After he was able to get up off the ground, Leo said he then
saw Hoyle II walk toward him with a gun. Leo testified that Hoyle II walked directly to the
dog and shot her three times. Once the gun was fired, Leo said everyone scattered and that
Hoyle II jumped in the truck with Hoyle and the two drove off. Maalik picked up the dog
and drove her to a veterinarian, and the police arrived a short time later. Leo said he went
to an urgent care after being hit by the car where he was given Ibuprofen 800 for the pain.
Additionally, Leo said he had to buy a new leg brace.
No. 21AP-610                                                                                3


       {¶ 6} Leo testified he and Hoyle had been in a past altercation leading to Leo being
charged with and convicted of aggravated menacing. Because of his history with Hoyle, Leo
said he got his phone out on October 3, 2019 to record the incident. The state played several
video clips for the jury, and Leo described the scenes as he remembered them. The first clip
showed a small crowd of people outside the barbershop, including Hoyle. The second clip
showed the Dodge Dakota truck and showed Hoyle II before the camera begins to point at
either the sky or ground. Leo testified that after he was hit with the truck, he dropped the
phone that was recording and that someone else picked it up and took it into the barbershop
where the phone continued to record audio despite an obstructed video view. Leo described
another video clip as containing audio of the three gunshots, the dog screaming, and tires
screeching.
       {¶ 7} Maalik, who was 22 years old at the time of trial, also testified. On October 3,
2019, Maalik said he went to his maternal grandfather's home to use the bathroom and say
hello to his mother and grandfather. When he exited the bathroom, Maalik said Hoyle
began yelling at him and getting in his face. Maalik testified he left his grandfather's house
at that time and took his younger brother with him, and then he returned to the barbershop
where he had been doing apprentice work for his father.
       {¶ 8} Describing the afternoon of October 3, 2019, Maalik said he did not notice
Hoyle and Hoyle II until they started coming over closer to the barbershop. Maalik testified
he was outside with his cousins and with the dog when he saw Hoyle across the street.
Among the cars gathered across the street, Maalik said he also saw his maternal
grandfather's truck and his maternal aunt's vehicle, and he testified that it appeared the
cars were loaded with people.
       {¶ 9} Maalik testified that Hoyle instigated the altercation and that eight or nine
people then showed up, some of whom had guns with them, outside the barbershop. Maalik
described Hoyle's vehicle as a silver Dodge Ram pickup truck. As the people, including
Hoyle II, crossed the street and came toward the barbershop parking lot, Maalik said they
were arguing and yelling. Maalik testified that the dog then ran up to protect him and
someone sprayed her with mace. Next, Maalik said the silver truck pulled into the
barbershop parking lot at a high rate of speed, hit his father in the leg and knee the first
time, and then ran over his father's foot with the brace on it the second time. Maalik
No. 21AP-610                                                                               4


testified that Hoyle was driving the truck. When Maalik ran over to help his father, Maalik
said Hoyle then reversed the truck and hit Maalik with it as well. Maalik testified that
although the truck hit him and caused him pain, he did not require any medical attention.
Further, Maalik said his father was on the driver's side of the truck when it hit his father
and that the vehicle's mirror broke when the truck hit his father. According to Maalik's
testimony, after the truck hit them the second time, the men got out of the truck with their
guns and tried to start a fight.
       {¶ 10} At that point, Maalik said Hoyle II walked across the street, put on a hooded
sweatshirt, and walked up with a gun to Maalik, Leo, and the dog. Maalik testified that
Hoyle II pointed the gun at him and his father before shooting the dog three or four times.
Maalik said Hoyle II dropped the gun but then picked it up and ran off. After the gunshots,
Maalik said he rushed the dog to the veterinarian.
       {¶ 11} Rodney Howell, a deputy with the Franklin County Sheriff's Department, also
testified. Deputy Howell testified he responded to the barbershop on October 3, 2019 after
reports of a shooting. Based on the casings and projectiles located at the scene, Deputy
Howell said the incident involved a semi-automatic weapon. Deputy Howell stated there
were individuals at the scene who refused medical help and, therefore, no medics were
called to the scene.
       {¶ 12} Jeffrey Watkins, a witness who observed the incident, testified he saw
someone pull out a pistol and then heard three gunshots. After the gun shots, Watkins said
he saw two people run to a silver Dodge pickup truck and flee the scene. Watkins testified
he followed the silver Dodge pickup truck in his own vehicle, called 911, and provided police
with a location of the vehicle. Watkins followed the vehicle to James Road until police
intervened.
       {¶ 13} Following deliberations, the jury found Hoyle guilty of both counts of
felonious assault. The trial court conducted a sentencing hearing on October 21, 2021 and
sentenced Hoyle to an aggregate indefinite sentence of a minimum of five years to a
maximum of seven and one-half years in prison. The trial court journalized Hoyle's
convictions and sentence in an October 21, 2021 judgment entry. Hoyle timely appeals.
No. 21AP-610                                                                                 5


II. Assignment of Error
       {¶ 14} Appellant assigns the following error for our review:
               Appellant's convictions were against the manifest weight of the
               evidence in violation of his right to due process as guaranteed
               by the Fifth and Fourteenth Amendments to the United States
               Constitution and comparable provisions of the Ohio
               Constitution.

III. Discussion
       {¶ 15} In his sole assignment of error, Hoyle argues his convictions are against the
manifest weight of the evidence.
       {¶ 16} When presented with a manifest weight argument, an appellate court
engages in a limited weighing of the evidence to determine whether sufficient competent,
credible evidence supports the jury's verdict. State v. Salinas, 10th Dist. No. 09AP-1201,
2010-Ohio-4738, ¶ 32, citing State v. Thompkins, 78 Ohio St.3d 380, 387 (1997). "When a
court of appeals reverses a judgment of a trial court on the basis that the verdict is against
the weight of the evidence, the appellate court sits as a 'thirteenth juror' and disagrees with
the factfinder's resolution of the conflicting testimony." Thompkins at 387, quoting Tibbs
v. Florida, 457 U.S. 31, 42 (1982). Determinations of credibility and weight of the testimony
are primarily for the trier of fact. State v. DeHass, 10 Ohio St.2d 230 (1967), paragraph one
of the syllabus. Thus, the jury may take note of the inconsistencies and resolve them
accordingly, "believ[ing] all, part, or none of a witness's testimony." State v. Raver, 10th
Dist. No. 02AP-604, 2003-Ohio-958, ¶ 21, citing State v. Antill, 176 Ohio St. 61, 67 (1964).
       {¶ 17} An appellate court considering a manifest weight challenge "may not merely
substitute its view for that of the trier of fact, but must review the entire record, weigh the
evidence and all reasonable inferences, consider the credibility of witnesses, and determine
whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way and
created such a manifest miscarriage of justice that the conviction must be reversed and a
new trial ordered." State v. Harris, 10th Dist. No. 13AP-770, 2014-Ohio-2501, ¶ 22, citing
Thompkins at 387. Appellate courts should reverse a conviction as being against the
manifest weight of the evidence only in the most " 'exceptional case in which the evidence
weighs heavily against the conviction.' " Thompkins at 387, quoting State v. Martin, 20
Ohio App.3d 172, 175 (1st Dist.1983).
No. 21AP-610                                                                                 6


       {¶ 18} Hoyle was convicted of two counts of felonious assault, one related to Leo and
the other related to Maalik. R.C. 2903.11 provides that no person shall knowingly cause
serious physical harm to another or cause, or attempt to cause, physical harm to another by
means of a deadly weapon. Hoyle does not dispute that the state presented sufficient
evidence that, if believed, demonstrated all of the essential elements of felonious assault.
Instead, he asserts his convictions are against the manifest weight of the evidence because
no reasonable finder of fact could have found Leo's or Maalik's testimony credible. More
specifically, Hoyle asserts Leo and Maalik offered testimony that was both internally
inconsistent and conflicted with one another's version of events.
       {¶ 19} Hoyle notes that Leo and Maalik disagreed as to whether they had any
forewarning that Hoyle and his family were coming to the barbershop, how Hoyle arrived
at the barbershop and initiated contact, how the dog got outside, how many people were
there, which side of the vehicle struck Leo, and how Hoyle and Hoyle II left the scene. Given
these inconsistencies, Hoyle asserts the jury clearly lost its way in believing the remaining
portions of Leo's and Maalik's testimony.
       {¶ 20} Despite Hoyle's attempts to highlight where Leo and Maalik provided
divergent testimony, his argument ignores that Leo and Maalik provided testimony that
was largely the same, including consistent testimony on the crucial details of the incident.
Namely, both Leo and Maalik testified Hoyle was driving the truck deliberately toward
them and hit them both with the pickup truck before fleeing the scene. Leo admitted he
was unsure of whether Maalik had been hit or almost hit with the truck because he had
already been knocked to the ground, but Maalik testified the truck did, indeed, hit him as
well. The highlighted inconsistencies largely related to ancillary matters and did not, when
viewed in context, undermine the credibility as a whole of either Leo's or Maalik's
testimony. Having reviewed the record in its entirety, we do not agree with Hoyle that the
jury clearly lost its way in resolving the inconsistencies in Leo's and Maalik's testimony and
in finding their testimony to be credible. See State v. Szykulski, 10th Dist. No. 19AP-639,
2021-Ohio-2733, ¶ 25 (a conviction is not against the manifest weight of the evidence
because the trier of fact believed the state's version of events over the defendant's version);
Raver at ¶ 21 (the trier of fact remains free to believe "all, part, or none of a witness's
testimony").
No. 21AP-610                                                                               7


       {¶ 21} Additionally, to the extent Hoyle asserts there was a lack of physical
evidence to corroborate Leo's and Maalik's testimony, this court has repeatedly stated that
" '[a] lack of physical evidence, standing alone, does not render [a defendant's] conviction
against the manifest weight of the evidence.' " State v. Murray 10th Dist. No. 16AP-16,
2017-Ohio-949, ¶ 38, quoting State v. Peeples, 10th Dist. No. 13AP-1026, 2014-Ohio-4064,
¶ 21, citing State v. Conner, 10th Dist. No. 12AP-698, 2013-Ohio-2773, ¶ 12. " 'If [witness]
testimony is believed then the lack of fingerprints, DNA, footprints or any other [type of]
physical evidence does not render the conviction against the manifest weight of the
evidence.' " Peeples at ¶ 21, quoting State v. Jackson, 7th Dist. No. 09 JE 13, 2009-Ohio-
6407, ¶ 16 (concluding a conviction based on victim's testimony identifying the defendant
was not against the manifest weight of the evidence). As we stated above, both Leo and
Maalik provided credible testimony that Hoyle intentionally drove a pickup truck toward
them, hitting Leo first, then backing up before hitting Leo a second time and hitting Maalik.
       {¶ 22} Thus, in light of the evidence discussed above, as well as the record in its
entirety, we do not find the jury clearly lost its way in concluding Hoyle knowingly caused
or attempted to cause serious bodily harm to Leo and Maalik when he hit them with his
vehicle. We conclude, therefore, that the manifest weight of the evidence supports Hoyle's
convictions of felonious assault. Accordingly, we overrule Hoyle's sole assignment of error.
IV. Disposition
       {¶ 23} Based on the foregoing reasons, Hoyle's convictions of felonious assault are
not against the manifest weight of the evidence. Having overruled Hoyle's sole assignment
of error, we affirm the judgment of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.

                            KLATT and SADLER, JJ., concur.